Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted were in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 14 is objected to because of the following informalities:  it is not clear if this claims is intended to depend on claim 9 or 13, as claim 5 includes the same concept.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “cookie format analyzer being configured to: intercept…” in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 limitation “cookie format analyzer being configured to: intercept…” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Therefore all the dependent claims 16 – 19 are also rejected for the same rationale.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims of this pending application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10831931. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope, form and content of the pending application is obviously similar to that of the issued patent.
Pending Application: 17035739
Patent#: 10831931
1. A method for preserving privacy in an HTTP communication between a client and a server, the method comprising: intercepting an HTTP request that is sent from the client to the server; extracting a cookie from the HTTP request, wherein the cookie includes a cookie name and a cookie value; splitting the cookie value into information segments according to a split pattern; and modifying one or more of the information segments based on predefined modification rules, wherein the split pattern for the cookie value is received from a cookie format analyzer, the cookie format analyzer selecting the split pattern by: generating multiple lists of data formats based on the cookie name, and selecting one of the lists as the split pattern based on similarity and frequency features associated with the data formats.
2. The method according to claim 1, wherein the intercepting, the extracting, the splitting and the modifying are performed by a cookie modifier.
3. The method according to claim 2, wherein the cookie modifier is implemented remotely from the client as a network proxy.
4. The method according to claim 2, wherein the cookie modifier is implemented locally in the client as a part of a local firewall or as a browser plugin.
5. The method according to claim 1, wherein deep packet inspection is performed in order to intercept the HTTP request and in order to extract the cookie from the HTTP request.
6. The method according to claim 1, wherein the splitting is performed based on a split pattern for the cookie value such that the information segments and their data formats are identifiable.
7. The method according to claim 1, wherein the split pattern for the cookie value is selected based on the cookie name and/or the server that is associated with the cookie.
8. The method according to claim 1, wherein the cookie format analyzer intercepts network traffic and extracts a plurality of cookies from one or more servers.
9. The method according to claim 1, wherein the cookie format analyzer performs entity extraction in order to determine data formats within the cookie value.
10. The method according to claim 9, wherein the entity extraction is performed by iteratively checking predetermined entities within the cookie value of the cookies in order to generate the multiple list of data formats for the cookie name.
11.: The method according to claim 1, wherein iterative cookie decoding is performed for converting the information segments of the cookie value to their original strings.
12. The method according to claim 1, wherein the modification rules are defined automatically and/or manually by a user.
13. A non-transitory processor readable medium storing processor executable instructions, which when executed by a processor execute a method for preserving privacy in an HTTP communication between a client and a server, the method comprising instantiating a cookie modifier, wherein the cookie modifier is configured: to intercept an HTTP request that is sent from the client to the server; to extract from the HTTP request a cookie including a cookie name and a cookie value; to split the cookie value into information segments according to a split pattern; and to modify one or more of the information segments based on predefined modification rules, wherein the split pattern for the cookie value is received from a cookie format analyzer, the cookie format analyzer selecting the split pattern by: generating multiple lists of data formats based on the cookie name, and selecting one of the lists as the split pattern based on similarity and frequency features associated with the data formats.
14. The method according to claim 9, wherein the cookie format analyzer uses deep packet inspection.
15. A cookie format analyzer in a computer network, the cookie format analyzer being configured to: intercept network traffic data of the computer network; extract a plurality of cookies from the network traffic data; decode the cookies; extract, from the decoded cookies, entities, the entities comprising at least one of an IP address, email address, URL, a timestamp, hexadecimal values, numbers, letters, or alphanumeric text; probabilistically analyze a cookie structure of each of the cookies; and generate cookie split patterns.
16. The cookie format analyzer according to claim 15, wherein the cookie format analyzer is configured to generate the cookie split patters using a tree-pattern based approach.
17. The cookie format analyzer according to claim 15, wherein the cookie format analyzer is configured to extract the cookies from the network such that the cookie format analyzer obtains, for each of the cookies, cookie format information comprising server information, a cookie name, and a cookie value.
18. The cookie format analyzer according to claim 15, wherein the cookie format analyzer is configured to decode each of the cookies by iteratively decoding each given cookie value to a corresponding original string.
19. The cookie format analyzer according to claim 15, wherein the cookie format analyzer is configured to extract the entities by iteratively searching for a specific entity data format, starting from a most specific and finishing with a most general one of a predetermined entity data format.

A method for preserving privacy in an HTTP communication between a client and a server, the method comprising: intercepting an HTTP request that is sent from the client to the server; extracting a cookie from the HTTP request, wherein the cookie includes a cookie name and a cookie value; splitting the cookie value into information segments according to a split pattern; and modifying one or more of the information segments based on predefined modification rules, wherein the split pattern for the cookie value is received from a cookie format analyzer, the cookie format analyzer selecting the split pattern by: generating multiple lists of data formats based on the cookie name, and selecting one of the lists as the split pattern based on similarity and frequency features associated with the data formats, wherein the splitting is performed based on a split pattern for the cookie value such that the information segments and their data formats are identifiable.  
2:  The method according to claim 1, wherein the intercepting, the extracting, the splitting and the modifying are performed by a cookie modifier. 
3:  The method according to claim 2, wherein the cookie modifier is implemented remotely from the client as a network proxy. 
4:  The method according to claim 2, wherein the cookie modifier is implemented locally in the client as a part of a local firewall or as a browser plugin. 
5:  The method according to claim 1, wherein deep packet inspection is performed in order to intercept the HTTP request and in order to extract the cookie from the HTTP request. 
6 (Canceled). 
7:  The method according to claim 1, wherein the split pattern for the cookie value is selected based on the cookie name and/or the server that is associated with the cookie. 
8 (Canceled). 
9:  The method according to claim 1, wherein the cookie format analyzer intercepts network traffic and extracts a plurality of cookies from one or more servers. 
10. The method according to claim 1, wherein the cookie format analyzer performs entity extraction in order to determine data formats within the cookie value.
11 (Previously Presented):  The method according to claim 10, wherein the entity extraction is performed by iteratively checking predetermined entities within the cookie value of the cookies in order to generate the multiple list of data formats for the cookie name. 
12 (Canceled). 
13:  The method according to claim 1, wherein iterative cookie decoding is performed for converting the information segments of the cookie value to their original strings. 
14:  The method according to claim 1, wherein the modification rules are defined automatically and/or manually by a user. 
15:  A non-transitory processor readable medium storing processor executable instructions, which when executed by a processor execute a method for preserving privacy in an HTTP communication between a client and a server, the method comprising instantiating a cookie modifier, wherein the cookie modifier is configured: to intercept an HTTP request that is sent from the client to the server; to extract from the HTTP request a cookie including a cookie name and a cookie value; to split the cookie value into information segments according to a split pattern; and to modify one or more of the information segments based on predefined modification rules, wherein the split pattern for the cookie value is received from a cookie format analyzer, the cookie format analyzer selecting the split pattern by: generating multiple lists of data formats based on the cookie name, and selecting one of the lists as the split pattern based on similarity and frequency features associated with the data formats, wherein the splitting is performed based on a split pattern for the cookie value such that the information segments and their data formats are identifiable.. 
16 (Previously Presented):  The method according to claim 9, wherein the cookie format analyzer uses deep packet inspection.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 – 9, 12 – 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Casteel et al (US Pub. #: 20100145960), hereafter Cas and Perez et al (US Pub. #: 20150046579), hereafter Pe.
Claim 1: Cas teaches a method for preserving privacy in an HTTP communication between a client and a server, the method comprising: intercepting an HTTP request that is sent from the client to the server; ([0032] the browser sends a request (www.website.com i.e., www uses http request protocol) to the publisher for content of the web site served by that publisher. If one or more of the cookies had previously been set by the publisher, the one or more of the cookies set by the publisher is forwarded to the publisher along with the request);
extracting a cookie from the HTTP request, wherein the cookie includes a cookie name and a cookie value; ([0006, 0008] extracting at least one cookie from a content provider domain; portion of data associated with a cookie (e.g., a name and data value));
splitting the cookie value into information segments according to a split pattern; and ([0018] a cookie derivative, as used herein, comprises a transformation of at least one portion of data associated with a cookie (e.g., a name and data value). The transformation is one of  truncates, converts, encodes, obfuscates, maps, evaluates, synthesizes, aggregates, discards, performs mathematical or logical operations on, or otherwise transforms data of one or more cookie, the cookie data);
modifying one or more of the information segments based on predefined modification rules, ([0024, 0043] the use of cookie derivatives, for example, allows for the cookie data to be transformed (e.g., information evoking privacy concerns can be redacted, obfuscated, encoded or otherwise transformed to reduce the privacy concerns); if an advertiser's web server recognizes that a particular customer who is visiting the advertiser's web site is a high value customer. The web server then sets a cookie to the customer's browser containing the domain ".advertiser.com" and the data "Target=high_value." The advertiser previously communicated with an adserver to convey the rule that whenever the adserver encounters cookie data with "Target=high_value," the adserver should recognize that it is dealing with a high value customer of the advertiser and should serve advertising appropriate to such a customer (i.e., modification rules));
Cas is silent on wherein the split pattern for the cookie value is received from a cookie format analyzer, the cookie format analyzer selecting the split pattern by: generating multiple lists of data formats based on the cookie name, and selecting one of the lists as the split pattern based on similarity and frequency features associated with the data formats.
But analogous art Pe teaches wherein the split pattern for the cookie value is received from a cookie format analyzer, ([0178] methods of pattern identification include identifying combinations or sequences of characters... in the cookie payloads. [0180] cookie pattern identifier and the pattern evaluator determines that the data from the cookie payloads shall be divided into three primary groups);
the cookie format analyzer selecting the split pattern by: generating multiple lists of data formats based on the cookie name, and selecting one of the lists as the split pattern based on similarity and frequency features associated with the data formats. ([0181] to identify a pattern from the data groups, the pattern evaluator calculates a unique audience using the data in the first group. The pattern evaluator uses each unique combination of data value (derived from cookie) and age/gender group as a unique audience member. [0201-0203] the cookie pattern identifier selects the cookie payload. The cookie pattern identifier identifies groups of data, identify data values, and/or remove data in the cookie payload from consideration to form groups similar to the data groups. The example pattern evaluator selects a combination of data group(s) and/or character(s) in the data group(s)).
Therefore it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cas to include the idea of cookie split pattern and selecting a split pattern from a list as taught by Pe so that the provided cookie information does not include explicit associations of cookies with unique users and may be encoded such that unique users are not distinguishable solely from the cookie information and demographic information (Pe: [0161]).
Claim 2: the combination of Cas and Pe teaches the method according to claim 1, wherein the intercepting, the extracting, the splitting and the modifying are performed by a cookie modifier. (Cas: See Figs. 1-3: the adserver (i.e., modifier) which transforms cookie has a cookie derivative does the intercepting, extracting, transforming and modifying the cookie).
Claim 3: the combination of Cas and Pe teaches the method according to claim 2, wherein the cookie modifier is implemented remotely from the client as a network proxy. (Cas: See Figs. 1-3: the adserver which transforms the cookies acts as a network proxy and is remote from the client).
Claim 4: the combination of Cas and Pe teaches the method according to claim 2, wherein the cookie modifier is implemented locally in the client as a part of a local firewall or as a browser plugin. ([006] cookie derivative is stored on a user's computing device (e.g., within a browser)).
Claim 5: the combination of Cas and Pe teaches the method according to claim 1, wherein deep packet inspection is performed in order to intercept the HTTP request and in order to extract the cookie from the HTTP request. (Pe: [036, 083] redirection initiates a communication session between the client accessing the tagged content and the database proprietor which accesses any cookie (i.e., intercept and inspect) it has set on the client to thereby identify the client based on the internal records of the database proprietor).
Therefore it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cas to include the idea of packet interception and inspection from a list as taught by Pe so that the provided cookie information does not include explicit associations of cookies with unique users and may be encoded such that unique users are not distinguishable solely from the cookie information and demographic information (Pe: [0161]).
Claim 6: the combination of Cas and Pe teaches the method according to claim 1, wherein the splitting is performed based on a split pattern for the cookie value such that the information segments and their data formats are identifiable. ([0181] to identify a pattern from the data groups, the pattern evaluator calculates a unique audience using the data in the first group. The pattern evaluator uses each unique combination of data value (derived from cookie) and age/gender group as a unique audience member. [0201-0203] the cookie pattern identifier selects the cookie payload. The cookie pattern identifier identifies groups of data, identify data values, and/or remove data in the cookie payload from consideration to form groups similar to the data groups. The example pattern evaluator selects a combination of data group(s) and/or character(s) in the data group(s)).
Therefore it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cas to include the idea of cookie split pattern and selecting a split pattern from a list as taught by Pe so that the provided cookie information does not include explicit associations of cookies with unique users and may be encoded such that unique users are not distinguishable solely from the cookie information and demographic information (Pe: [0161]).
Claim 7, the combination of Cas and Pe teaches the teaches the method according to claim 1, wherein the split pattern for the cookie value is selected based on the cookie name and/or the server that is associated with the cookie. (Cas: [0026] a cookie derivative may be generated by "reading" one or more cookies set in a domain (e.g., an advertiser domain i.e., server) and producing values based on those cookies).
Claim 8, the combination of Cas and Pe teaches the teaches the method according to claim 1, wherein the cookie format analyzer intercepts network traffic and extracts a plurality of cookies from one or more servers. (Cas: [0047] By sharing a domain among a plurality of parties, the cookie data for each of those parties is available to each of the other parties sharing that domain. Thus, a cookie derivative may be generated that includes cookie data from multiple different parties that would not otherwise be accessible to the other parties for targeting or other applications. [0047] these are done using analytics databases (i.e., analyzer)). 
Claim 9, the combination of Cas and Pe teaches the teaches the method according to claim 1, wherein the cookie format analyzer performs entity extraction in order to determine data formats within the cookie value. (Cas: [0023] A cookie derivative may provide the ability to evaluate expressions based on an existing cookie inventory (i.e., format analyzer) and save a value to a cookie-like name which can be used in pre-targeting and re-targeting; [0054] a rich set of information may be available for analysis and to generate the cookie derivative).
Claim 12, the combination of Cas and Pe teaches the teaches the method according to claim 1, wherein the modification rules are defined automatically and/or manually by a user. (Pe: [072-73] a set of rules and classifiers are defined that allow the ratings entity subsystem to target the most appropriate partner for a particular publisher, [0217] input device(s) permit(s) a user to enter data).
Therefore it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cas to include the idea of defining rules as taught by Pe so that the provided cookie information does not include explicit associations of cookies with unique users and may be encoded such that unique users are not distinguishable solely from the cookie information and demographic information (Pe: [0161]).
Claim 13: Cas teaches a non-transitory processor readable medium storing processor executable instructions, which when executed by a processor execute a method for preserving privacy in an HTTP communication between a client and a server, the method comprising instantiating a cookie modifier, wherein the cookie modifier is configured: to intercept an HTTP request that is sent from the client to the server; to extract from the HTTP request a cookie including a cookie name and a cookie value; to split the cookie value into information segments according to a split pattern; and to modify one or more of the information segments based on predefined modification rules, ([0032] the browser sends a request (www.website.com i.e., www uses http request protocol) to the publisher for content of the web site served by that publisher. If one or more of the cookies had previously been set by the publisher, the one or more of the cookies set by the publisher is forwarded to the publisher along with the request; [0006, 0008] extracting at least one cookie from a content provider domain; portion of data associated with a cookie (e.g., a name and data value); [0018] a cookie derivative, as used herein, comprises a transformation of at least one portion of data associated with a cookie (e.g., a name and data value). The transformation is one of  truncates, converts, encodes, obfuscates, maps, evaluates, synthesizes, aggregates, discards, performs mathematical or logical operations on, or otherwise transforms data of one or more cookie, the cookie data; ([0024, 0043] The use of cookie derivatives, for example, allows for the cookie data to be transformed (e.g., information evoking privacy concerns can be redacted, obfuscated, encoded or otherwise transformed to reduce the privacy concerns); if an advertiser's web server recognizes that a particular customer who is visiting the advertiser's web site is a high value customer. The web server then sets a cookie to the customer's browser containing the domain ".advertiser.com" and the data "Target=high_value." The advertiser previously communicated with an adserver to convey the rule that whenever the adserver encounters cookie data with "Target=high_value," the adserver should recognize that it is dealing with a high value customer of the advertiser and should serve advertising appropriate to such a customer (i.e., modification rules));
Cas is silent on wherein the split pattern for the cookie value is received from a cookie format analyzer, the cookie format analyzer selecting the split pattern by: generating multiple lists of data formats based on the cookie name, and selecting one of the lists as the split pattern based on similarity and frequency features associated with the data formats.
But analogous art Pe teaches wherein the split pattern for the cookie value is received from a cookie format analyzer, the cookie format analyzer selecting the split pattern by: generating multiple lists of data formats based on the cookie name, and selecting one of the lists as the split pattern based on similarity and frequency features associated with the data formats. ([0178] methods of pattern identification include identifying combinations or sequences of characters... in the cookie payloads. [0180] cookie pattern identifier and the pattern evaluator determines that the data from the cookie payloads shall be divided into three primary groups; ([0181] to identify a pattern from the data groups, the pattern evaluator calculates a unique audience using the data in the first group. The pattern evaluator uses each unique combination of data value (derived from cookie) and age/gender group as a unique audience member. [0201-0203] the cookie pattern identifier selects the cookie payload. The cookie pattern identifier identifies groups of data, identify data values, and/or remove data in the cookie payload from consideration to form groups similar to the data groups. The example pattern evaluator selects a combination of data group(s) and/or character(s) in the data group(s)).
Therefore it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cas to include the idea of cookie split pattern and selecting a split pattern from a list as taught by Pe so that the provided cookie information does not include explicit associations of cookies with unique users and may be encoded such that unique users are not distinguishable solely from the cookie information and demographic information (Pe: [0161]).
Claim 14: the combination of Cas and Pe teaches the method according to claim 9, wherein the cookie format analyzer uses deep packet inspection. (Pe: [083] user behavior is derived from analyzing cookie clickstream data (i.e., intercept and inspection) corresponding to browsing activities associated with panelist monitor cookies).
Therefore it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cas to include the idea of packet interception and inspection from a list as taught by Pe so that the provided cookie information does not include explicit associations of cookies with unique users and may be encoded such that unique users are not distinguishable solely from the cookie information and demographic information (Pe: [0161]).
Claim 15: Cas teaches a cookie format analyzer in a computer network, the cookie format analyzer being configured to: intercept network traffic data of the computer network; extract a plurality of cookies from the network traffic data; decode the cookies; extract, from the decoded cookies, entities, the entities comprising at least one of an IP address, email address, URL, a timestamp, hexadecimal values, numbers, letters, or alphanumeric text; probabilistically analyze a cookie structure of each of the cookies; ([0032] the browser sends a request (www.website.com i.e., www uses http request protocol) to the publisher for content of the web site served by that publisher. If one or more of the cookies had previously been set by the publisher, the one or more of the cookies set by the publisher is forwarded to the publisher along with the request; [0006, 0008] extracting at least one cookie from a content provider domain; portion of data associated with a cookie (e.g., a name and data value); [0018] a cookie derivative, as used herein, comprises a transformation (i.e., decode) of at least one portion of data associated with a cookie (e.g., a name and data value). The transformation is one of  truncates, converts, encodes, obfuscates, maps, evaluates, synthesizes, aggregates, discards, performs mathematical or logical operations on, or otherwise transforms data of one or more cookie, the cookie data; [025] virtual cookie, embedded into a URL query string to a downstream entity, [061, see table for alphanumeric text]; [0024, 0043] The use of cookie derivatives allows for the cookie data to be transformed (e.g., information evoking privacy concerns can be redacted, obfuscated, encoded or otherwise transformed to reduce the privacy concerns); if an advertiser's web server recognizes that a particular customer who is visiting the advertiser's web site is a high value customer. The web server then sets a cookie to the customer's browser containing the domain ".advertiser.com" and the data "Target=high_value." The advertiser previously communicated with an adserver to convey the rule that whenever the adserver encounters cookie data with "Target=high_value," the adserver should recognize that it is dealing with a high value customer of the advertiser and should serve advertising appropriate to such a customer (i.e., modification rules); [024] a cookie derivative may be used to analyze data set in one or more cookies by one or more other parties within a common domain);
Cas is silent on generate cookie split patterns. (Pe: [0181] to identify a pattern from the data groups, the pattern evaluator calculates a unique audience using the data in the first group. The pattern evaluator uses each unique combination of data value (derived from cookie) and age/gender group as a unique audience member. [0201-0203] the cookie pattern identifier selects the cookie payload. The cookie pattern identifier identifies groups of data, identify data values, and/or remove data in the cookie payload from consideration to form groups similar to the data groups. The example pattern evaluator selects a combination of data group(s) and/or character(s) in the data group(s)).
Therefore it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cas to include the idea of cookie split pattern and selecting a split pattern from a list as taught by Pe so that the provided cookie information does not include explicit associations of cookies with unique users and may be encoded such that unique users are not distinguishable solely from the cookie information and demographic information (Pe: [0161]).
Claim 17: the combination of Cas and Pe teaches the cookie format analyzer according to claim 15, wherein the cookie format analyzer is configured to extract the cookies from the network such that the cookie format analyzer obtains, for each of the cookies, cookie format information comprising server information, a cookie name, and a cookie value. (Cas: [0006, 0008] extracting at least one cookie from a content provider domain; portion of data associated with a cookie (e.g., a name and data value); [0026] a cookie derivative may be generated by "reading" one or more cookies set in a domain (e.g., an advertiser domain i.e., server) and producing values based on those cookies; [0047] By sharing a domain among a plurality of parties, the cookie data for each of those parties is available to each of the other parties sharing that domain. Thus, a cookie derivative is generated that includes cookie data from multiple different parties that would not otherwise be accessible to the other parties for targeting or other applications).

Allowable Subject Matter
Claims 10, 11, 16, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Badri -- Champakesan whose telephone number is (571)270-3867. The examiner can normally be reached M-F: 8:30am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge L. Ortiz-Criado can be reached on 5712727624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BADRINARAYANAN /P'Examiner, Art Unit 2496.